Name: Commission Regulation (EEC) No 934/93 of 20 April 1993 laying down rates of compensatory interest applicable during the second half of 1993 to customs debts incurred in relation to compensating products or goods in the unaltered state (inward processing relief arrangements)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 96/20 Official Journal of the European Communities 22. 4. 93 COMMISSION REGULATION (EEC) No 934/93 of 20 April 1993 laying down rates of compensatory interest applicable during the second half of 1993 to customs debts incurred in relation to compensating products or goods in the unaltered state (inward processing relief arrangements) HAS ADOPTED THIS REGULATION : Article 1 The annual rates of compensatory interest referred to in Article 62 (4) (a) of Regulation (EEC) No 2228/91 ap ­ plicable for the period 1 July to 31 December 1993 are THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1999/85 of 16 July 1985 on inward processing relief arrange ­ ments ('), Having regard to Commission Regulation (EEC) No 2228/91 (2), as amended by Regulation (EEC) No 3709/92 (3), and in particular Article 62 (4) (a) thereof, Whereas Article 62 (4) (a) of Regulation (EEC) No 2228/91 provides that the Commission shall set rates of compensatory interest applicable to customs debts incurred in relation to compensating products or goods in the unaltered state, in order to make up for the unjustified financial advantage arising from the postponement of the date on which the customs debt is incurred in the case of non-exportation out of the customs territory of the Community ; whereas the rates of compensatory interest for the second half of 1993 must be established in accordance with the rules laid down in that Regulation, hereby established as follows :  Belgium 9,20 %,  Denmark 12,85 %,  Federal Republic of Germany 9,29 %,  Greece 26,07 %,  Spain 14,04 %,  France 10,65 %,  Ireland 14,37 %,  Italy 15,54%,  Luxembourg 9,20 %,  Netherlands 9,16 %,  Portugal 15,42%,  United Kingdom 8,87%. Article 2 This Regulation shall enter into force on 1 July 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 April 1993. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 188, 20. 7. 1985, p. 1 . 0 OJ No L 210, 31 . 7. 1991 , p. 1 . (3) OJ No L 378, 23. 12. 1992, p. 6.